                                          Case 4:20-cv-01516-HSG Document 29 Filed 02/18/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRUCE BEGG,                                          Case No. 20-cv-01516-HSG
                                   8                     Plaintiff,                           CONDITIONAL ORDER OF
                                                                                              DISMISSAL
                                   9              v.
                                                                                              Re: Dkt. No. 28
                                  10     OAK AND FORT ENTERPRISE (U.S.),
                                         INC,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           The Court having been advised that the parties have agreed to a settlement of this case,

                                  14   Dkt. No. 28, IT IS HEREBY ORDERED that (1) the putative class claims be dismissed without

                                  15   prejudice; and (2) Plaintiff Bruce Begg’s individual claims be dismissed with prejudice, provided,

                                  16   however, that if any party hereto shall certify to this Court, with proof of service of a copy thereon

                                  17   on opposing counsel, within 60 days from the date hereof, that the agreed consideration for said

                                  18   settlement has not been delivered over, the foregoing Order shall stand vacated and this case shall

                                  19   forthwith be restored to the calendar to be set for trial.

                                  20           IT IS SO ORDERED.

                                  21   Dated: 2/18/2021

                                  22                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  23                                                      United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
